
	
		II
		110th CONGRESS
		1st Session
		S. 1441
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2007
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  modify authorities for the Secretary of Veterans Affairs to accept new
		  applications for grants for State home construction projects, to authorize the
		  Secretary to award grants for construction of facilities used in
		  non-institutional care programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Veterans Home Modernization Act
			 of 2007.
		2.Modification of authorities for
			 construction of State homes
			(a)Prohibition on approval of new grants for
			 new construction that would expand the number of beds in State homes in a
			 StateSection 8135 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(g)(1)The Secretary shall not approve any
				application for financial assistance under this subchapter that is first
				submitted after the date that is 730 days after the date of the enactment of
				this subsection if the Secretary determines that the construction for which the
				assistance is sought would result in an increase in the total number of beds in
				such State for which the Secretary makes payments under section 1741(a)(1) of
				this title.
						(2)The Secretary shall allow a State to modify
				an application to meet the requirements of this subsection and the modified
				application shall be treated as submitted on the date of the original
				application.
						.
			(b)Disapproval of projects that lack matching
			 funds
				(1)In generalNotwithstanding section 8135(c)(5) of such
			 title, the Secretary of Veterans Affairs shall disapprove any application for
			 financial assistance under subchapter III of chapter 81 of such title
			 that—
					(A)was submitted under section 8135 of such
			 title on or before the 730th day after the date of the enactment of this
			 Act;
					(B)after the date that is 730 days after the
			 date of the enactment of this Act—
						(i)is on the list of approved projects
			 established under subsection (c)(4) of such section; and
						(ii)has not been accorded priority under
			 subsection (c)(2)(A) of such section; and
						(C)the Secretary determines that the
			 construction for which the assistance is sought would result in an increase in
			 the total number of beds in such State for which the Secretary makes payments
			 under section 1741(a)(1) of such title.
					(2)No notice or opportunity for hearing
			 requiredSection 8135(d) of
			 such title shall not apply to a disapproval under paragraph (1).
				3.Expansion of State home grant program to
			 include grants for non-institutional care programs
			(a)DefinitionsSection 8131 of title 38, United States
			 Code, is amended—
				(1)in paragraph (3)—
					(A)by striking domiciliary or
			 and inserting non-institutional care, domiciliary,; and
					(B)by striking provision of and
			 inserting provision of non-institutional care or; and
					(2)by adding at the end the following new
			 paragraph:
					
						(5)The term non-institutional
				care means care consisting of services described in paragraphs (4), (5),
				and (6) of section 1710B(a) of this
				title.
						.
				(b)Authorization of grantsSection 8132 of such title is amended to
			 read as follows:
				
					8132.Declaration of purposeThe purpose of this subchapter is to assist
				the several States in the following:
						(1)Constructing—
							(A)State home facilities (or acquiring
				facilities to be used as State home facilities) for furnishing domiciliary or
				nursing home care to veterans; and
							(B)non-institutional care facilities (or to
				acquire facilities to be used as non-institutional care facilities) for
				furnishing non-institutional care to veterans.
							(2)Expanding, remodeling, or altering existing
				buildings for—
							(A)furnishing domiciliary, nursing home, adult
				day health, or hospital care to veterans in State homes; and
							(B)furnishing non-institutional care to
				veterans in non-institutional care
				programs.
							.
			(c)Modification of authorization of
			 appropriationsSection
			 8133(a) of such title is amended—
				(1)by inserting (1) before
			 There are;
				(2)by designating the second sentence as
			 paragraph (2) and indenting the margin of such paragraph, as so designated, two
			 ems from the left margin;
				(3)in paragraph (2), as so designated by
			 paragraph (2) of this subsection, by striking Sums appropriated
			 and inserting Subject to paragraph (3), sums appropriated;
			 and
				(4)by adding at the end the following new
			 paragraph:
					
						(3)In the case of each fiscal year beginning
				after September 30, 2007, not less than 10 percent of sums appropriated for
				construction under this subchapter shall be used for making grants to States
				which have submitted, and have had approved by the Secretary, applications for
				non-institutional care
				projects.
						.
				(d)ApplicationsSection 8135(a) of such title is
			 amended—
				(1)in the matter before paragraph (1), by
			 inserting or non-institutional care after State
			 home both places it appears; and
				(2)in paragraph (4), by inserting , in
			 the case of a State home facility, after and.
				(e)Conforming amendments
				(1)Section 1741(a)(2) of such title is amended
			 by striking extended care services and inserting
			 non-institutional care services.
				(2)Section 8136 of such title is amended by
			 striking or hospital care and inserting hospital care, or
			 non-institutional care.
				(3)Section 8137 of such title is amended
			 inserting or non-institutional care program after State
			 home.
				(4)The heading at the beginning of subchapter
			 III of chapter 81 of such title, is amended to read as follows:
					
						IIIFacilities for State homes and
				non-institutional care
				programs
						.
				(f)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by striking the item related to subchapter III and
			 inserting the following new item:
				
					
						Subchapter III—Facilities
				for State homes and non-institutional care
				programs
					
					.
			
